935 F.2d 1288Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert HANEY, Jackie Edward Messer, Julie Alice Gentry,Defendants-Appellants.
No. 91-7257.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 24, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CR-88-95, CR-88-103)
Robert Haney, Jackie Edward Messer, Julie Alice Gentry, appellants pro se.
Thomas J. Ashcraft, United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Defendants appeal from the district court's order denying their motions for a new trial pursuant to Fed.R.Crim.P. 33.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Haney, CR-88-95, CR-88-103 (W.D.N.C. Dec. 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.